902 F.2d 30Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Alexander DIANOPOLIS, a/k/a Sandy, Defendant-Appellant.
No. 90-7014.
United States Court of Appeals, Fourth Circuit.
Submitted April 2, 1990.Decided April 16, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Joseph C. Howard, District Judge.  (CR Nos. 83-483-JH;  84-134-JH)
Alexander Dianopolis, appellant pro se.
Breckinridge Long Willcox, United States Attorney, Baltimore, Md., for appellee.
D.Md.
DISMISSED.
Before ERVIN, Chief Judge, and PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Alexander Dianopolis noted this appeal outside the 10-day appeal period established by Fed.R.App.P. 4(b), and outside of the additional 30-day extension period provided by Fed.R.App.P. 4(b).  The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or to note an appeal during the extension period deprives this Court of jurisdiction to consider this case.*   We therefore dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Dianopolis contended that he did not receive notice of the district court's order until after the expiration of the appeal period and the excusable neglect period;  however, "lack of notice of the entry [of judgment] by the clerk does not affect the time to appeal."    Fed.R.Crim.P. 49(c)